DETAILED ACTION
Receipt of Arguments/Remarks filed on August 10 2022 is acknowledged. Claims 3-5, 11-12, 19, 22-24 and 27 were/stand cancelled. Claim 1 was amended. Claims 1-2, 6-10, 13-18, 20-21, 25-26 and 28 are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The amendments filed August 10 2022 have overcome the rejection of the claims under 35 USC 112a.  Firstly, the previously identified new matter was removed from the claim.  The response indicates where support for the new limitations can be found.
The amendments filed August 10 2022 have overcome the rejection of the claims under 35 USC 112b.  The indefinite terms have been removed from the claim. The cancellation of claim 27 obviates the rejection. 
The amendments and arguments are sufficient to overcome the rejection of the claims under 35 USC 102(a)(1) over Oominato et al. and the rejection of the claims under 35 USC 103 over Oominato et al. in view of Janda et al. or Seligson et al. or Catani et al. or Bowman et al.  The arguments with regards to the effect the microcrystalline cellulose has on the polymeric matrix, specifically that the matrix would not resist degradation in an aqueous solution for about one hour and that the matrix is not sufficiently non-porous such that water or other aqueous media cannot diffuse through the matrix and dissolve the one or more types of micronutrient agents is persuasive.  Since the addition of the microcrystalline cellulose would allow for water infiltration and it would degrade in time frame significantly less than one hour, the examiner is of the position that the rejection over Oominato et al. cannot be maintained as the prior art does not teach forming a polymer matrix with those functions/properties.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the formulation and the method of providing, as set forth in the Office action mailed on February 2 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 2 2018 is withdrawn.  Claims 16-18, directed to the method of providing are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Austin Yongye on August 25 2022.

The application has been amended as follows: 
Please cancel claim 17.
In claim 1: please delete “in the stomach” in lines 5 and 12 (both occurrences), after “6.0” and before “,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: firstly, Applicants amendments and arguments are persuasive.  Therefore, the previously presented rejections are withdrawn for the reasons set forth above.  Secondly, since the ODP rejection would be the only rejection remaining and the copending Application is the later filed application, then pursuant to MPEP 804, the rejection can be withdrawn and the earlier filed application can proceed to allowance.  
The instant claims are directed to a formulation comprising particles comprising one or more types of micronutrient agents dispersed in a polymer matrix formed of a pH-sensitive water-insoluble polymethacrylate polymer comprising dimethylaminoethyl methacrylate, butyl methacrylate and methyl methacrylate.  The independent claim requires particular functions/properties of the formulation specifically that polymer matrix is sufficiently non-porous such that water and other aqueous media cannot diffuse through the matrix and dissolve the one or more types of micronutrient agents, the matrix has thermal stability to 100 °C for third minutes and the matrix resists degradation in an aqueous solution at a pH of about 7.4 for about one hour.  The prior art does not teach or suggest micronutrients dispersed in this polymer matrix and possessing these functional limitations/properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 6-10, 13-16, 18, 20-21, 25-26 and 28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616